On Application for Rehearing.
The defendant counsel failed to call our attention in his brief and argument to the fact which led to the error in the decree, and which is now. urged as a reason for granting a rehearing.
It will not be necessary to reopen the case to correct the error.
There was no controversy or dispute as to the description of the property. The case was argued and submitted on the assumption that McWilliams, the plaintiff, had acquired title to lots 10, 11, 12, 18, 14, 15, 17, from the Succession of Mille. These lots were assessed to McWilliams from 1881 to 1884, inclusive.'
Defendant now calls attention to the fact that lots 10, 16, 17, were not adjudicated to the plaintiff in the sale of the property in said succession to effect a partition.
An examination of the succession proceedings shows that he is correct. Plaintiff, however, does not claim lot 16. Lot 10 was not sold to the defendant at tax sale June 1, 1889. Lot 17 is the only part of the description of the property about which there can be any controversy between plaintiff and defendant. Lot 10 was assessed to the plaintiff by the State and adjudicated to her in 1888. It was never sold to the defendant. He has, therefore, no interest in it.
The decree in this case is, therefore, amended so as to strike out lot 17 from the description of the property in the decree. In all other respects it is to remain undisturbed.
The hearing refused.